

116 SRES 370 IS: Designating October 2019 as “National Bullying Prevention Month” and October 23, 2019, as “Unity Day”.
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 370IN THE SENATE OF THE UNITED STATESOctober 22, 2019Mr. Blumenthal (for himself, Ms. Smith, Mrs. Feinstein, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating October 2019 as National Bullying Prevention Month and October 23, 2019, as Unity Day.
	
 Whereas 1 in 5 students report being bullied and nearly 16 percent of students report being cyberbullied;
 Whereas students who experience bullying are at an increased risk for poor school adjustment, sleep difficulties, anxiety, and depression;
 Whereas National Bullying Prevention Month was founded in 2006 by the National Bullying Prevention Center of the PACER Center and has been held during the month of October each year since;
 Whereas National Bullying Prevention Month is a nationwide campaign that seeks to educate the public about, and raise awareness of, bullying prevention;
 Whereas individuals, families, schools, school districts, communities, and many others have hosted thousands of events to spread the message of National Bullying Prevention Month;
 Whereas Unity Day was started by the National Bullying Prevention Center in October 2011 and is the signature event of National Bullying Prevention Month;
 Whereas Unity Day has been held on the third or fourth Wednesday of each October since 2011 and will be recognized in 2019 on October 23;
 Whereas the goal of Unity Day is to bring together youth, parents, educators, businesses, and community members across the United States to emphasize—
 (1)a message of uniting for kindness, acceptance, inclusion, and mutual respect; (2)that all students deserve to be safe in school, online, and in their communities;
 (3)that there is value in celebrating the differences between people; and (4)that compromise and tolerance are important in communication;
 Whereas Unity Day has been highlighted on national television shows and in public service announcements, films, and public displays of art and expression; and
 Whereas Unity Day is often celebrated by— (1)wearing orange, the official color of Unity Day;
 (2)holding student and teacher led discussions at schools; (3)organizing efforts at community centers; and
 (4)expressing support for Unity Day through art, music, dance, and social media: Now, therefore, be it
	
 That the Senate— (1)designates October 2019 as National Bullying Prevention Month;
 (2)designates October 23, 2019, as Unity Day; and (3)acknowledges that the prevention of bullying of children should be a national priority.